Citation Nr: 0417986	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  00-19 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for varicose veins of 
the left leg, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
left foot fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and K.M. 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active duty service from December 1951 to 
October 1955, and from July 1956 to July 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a      June 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
August 2003, a Board hearing was conducted at the RO. 

At the August 2003 Board hearing, the veteran raised a new 
claim for a total rating based on individual unemployability 
due to service-connected disabilities (TDIU).  That issue has 
not been adjudicated by the RO and is referred to the RO for 
appropriate development and adjudication.     

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part. 


REMAND

At the RO Board hearing in August 2003, the veteran testified 
that the severity of the service-connected disabilities at 
issue had increased since the most recent VA examination.  
While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  In light of the veteran's testimony, the Board 
believes that appellate review must be deferred pending new 
VA examinations to ensure that the current severity of the 
disabilities is accurately reflected in the record. 

In consideration of the foregoing, this case is REMANDED to 
the RO for the following actions:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).    

2.  The veteran should be afforded 
appropriate VA medical examinations 
to evaluate the extent and severity 
of his service connected migraine 
headaches, varicose veins of the left 
leg, and residuals of a left foot 
fracture.  The claims file must be 
made available to the examiners for 
review in connection with the 
examinations.  Any and all 
appropriate tests and studies should 
be performed to help in evaluation of 
the veteran's service connected 
disabilities as indicated.  
Examination findings should be 
clearly reported to allow the RO and 
the Board to apply VA's rating 
criteria for the disabilities at 
issue.  

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and determine if 
increased ratings are warranted for the 
service connected migraine headaches, 
varicose veins of the left leg, and 
residuals of a left foot fracture.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



